

FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT
 
This Fourth Amendment to Amended and Restated Loan Agreement (the "Fourth
Amendment") is entered into effective as of December 9, 2011 by and between
SUPERTEL HOSPITALITY, INC., a Virginia corporation ("Borrower") and GREAT
WESTERN BANK, a South Dakota corporation ("Bank").
 
WHEREAS, on or about December 3, 2008, Borrower and Bank entered into that
certain Amended and Restated Loan Agreement, pursuant to which Bank agreed to
make certain Loans to Borrower (said Amended and Restated Loan Agreement as
amended by any and all modifications or amendments thereto executed by Borrower
and Bank are hereinafter referred to as the "Agreement"; terms used, but not
defined herein, have the meanings set forth in the Agreement); and
 
WHEREAS, Borrower and Bank have agreed to amend certain terms and conditions in
the Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Amendment to Section 1.01 and Creation of Section 1.01A. Borrower
and Bank hereby agree to restructure the Revolving Loan into a $12,500,000
revolving line of credit and a $7,500,000 term loan.  In connection with said
restructuring, Section 1.01 of the Agreement is hereby amended and restated in
its entirety, and Section 1.01A is hereby added, all as follows:
 
1.01.           The Revolving Loan.  Bank agrees, on the terms and conditions
hereinafter set forth, to make loans to Borrower (collectively, the "Revolving
Loan"), by means of one or more advances made from time to time during the
period of time from the date hereof, to and including the earlier of December 7,
2012 (the "Revolving Loan Maturity Date"), or the date of the occurrence of an
Event of Default (as hereinafter defined), not to exceed (X) from the date
hereof through and including June 30, 2012, the "Maximum Revolving Loan Amount"
and (Y) from and after July 1, 2012, the lesser of the availability under the
Borrowing Base (as hereinafter defined) after taking into consideration the
outstanding principal amount of Term Loan 1, Term Loan 2 and Term Loan 4 (the
"Borrowing Base Availability") or the Maximum Revolving Loan Amount.  For
purposes of this Agreement, the "Maximum Revolving Loan Amount" means (a)
$12,500,000 through and including September 29, 2012; (b) $12,000,000 from
September 30, 2012 through and including December 30, 2012; and (c) $11,500,000
from and after December 31, 2012.
 
The books and records of Bank shall, in the absence of manifest error, be prima
facie evidence in any court or other proceeding brought to enforce the Revolving
Note (as hereinafter defined) as to the principal balance of the Revolving Loan
outstanding at any time and the amount of accrued interest.
 
(A)           The Revolving Note. The Revolving Loan shall be evidenced by an
amended and restated promissory note (the "Revolving Note") dated as of December
9, 2011 payable to the order of Bank in the original principal amount of
$12,500,000.
 
(B)           Borrowing Base.  From and after July 1, 2012, at no time shall the
aggregate unpaid principal balance of the Revolving Loan, Term Loan 1, Term Loan
2, and Term Loan 4 exceed the lesser of, (i) an amount equal to 70% of the total
appraised value of the Hotels, or (ii) an amount that would result in a Debt
Service Coverage Ratio (as defined in Section 4.01(G)) of (X) less than 1.05 to
1.00 from July 1, 2012, through and including December 30, 2012 and (Y) less
than 1.20 to 1.00 from and after December 31, 2012 (the "Borrowing Base").  For
purposes of determining the Borrowing Base, Bank shall utilize the appraisals
prepared in connection with the Loans, or such appraisals as may be obtained by
Bank from time to time during the term of the Loans.
 
(C)           Letters of Credit.  Borrower may utilize the Revolving Loan by
requesting that Bank issue, and Bank, subject to the terms and conditions of
this Agreement, may, in its sole discretion, issue a standby letter of credit in
favor of The Mary Elizabeth Stevenson Rogers Family Trust (the "LC Beneficiary")
to secure rental payments (the "Letter of Credit"); provided, however, that:
 
(1)           the maximum amount available to be drawn under the Letter of
Credit (determined without regard to whether any conditions to drawing could
then be met) and all unreimbursed drawings under Letter of Credit (the "Letter
of Credit Liabilities") shall not at any time exceed the amount of $51,300; and
 
(2)           the sum of (a) the aggregate amount of the Revolving Loan then
outstanding plus (b) the aggregate amount of Letter of Credit Liabilities, does
not exceed (X) from the date hereof through and including June 30, 2012, the
Maximum Revolving Loan Amount and (Y) from and after July 1, 2012, the lesser of
the Borrowing Base Availability or the Maximum Revolving Loan Amount.
 
(D)           Advance of Funds.
 
(1)           Manner of Making Advances.  If Borrower is eligible for advances
upon the Revolving Note and if, at the time of the advance, all conditions to
making an advance of funds have been satisfied, funds will be advanced as
provided in this Section 1.01(D) or as Borrower and Bank may otherwise agree
from time to time.
 
(a)           Advances will be made from time to time to Borrower's Operating
Account (as defined in Section 4.01(E)) as necessary so that the Operating
Account will, at all times, have an account balance of $100,000 in collected
funds.  In the event the balance in the Operating Account exceeds $100,000 at
the close of business on any Business Day (as defined in Section 1.10), the
excess amount over $100,000 in such Operating Account shall be withdrawn from
the Operating Account by Bank and applied toward payment of the principal amount
due on the Revolving Loan.
 
(b)           Advances will also be made from time to time upon the written
request for an advance by Borrower to Bank.
 
(2)           Limitations on Advances.  Notwithstanding anything in this
Agreement to the contrary, no advance shall be made or permitted hereunder which
would result in the unpaid principal balance of the Revolving Note, including
any advances made under the Security Documents hereunder, exceeding in the
aggregate (X) from the date hereof through and including June 30, 2012, the
Maximum Revolving Loan Amount and (Y) from and after July 1, 2012, the lesser of
the Borrowing Base Availability or the Maximum Revolving Loan Amount.  No
advance shall be made upon the occurrence and continuance of any Event of
Default described in Section 5.01 below.  Any recordation of an advance by Bank
on the Revolving Note, the reverse side of the Revolving Note, or on
supplemental sheets attached to the Revolving Note, or otherwise on Bank's
records, made pursuant to this Agreement shall be prima facie evidence in any
court or other proceeding brought to enforce the Revolving Note that Borrower
has authorized Bank to make such advances and that Bank has effected such
advances.  The advance will be deemed to be at the request of and for the
benefit of Borrower when credited to Borrower's account with Bank or when
advanced in accordance with the instructions of an authorized representative of
Borrower.  Bank may establish a cut-off time for requesting advances, with
requests made after that time being treated as made the next Business Day of
Bank.
 
(E)           Interest.  The unpaid principal balance of the Revolving Loan will
bear interest from the date of execution of the Revolving Note at the rate of
5.95% per annum (the "Revolving Loan Interest Rate").
 
(F)           Repayment.  Borrower shall repay the aggregate unpaid principal
amount of the Revolving Loan plus interest accrued thereon as follows:
 
(1)           Borrower shall pay interest only on the unpaid principal balance
from time to time outstanding, with such payments beginning on the 5th day of
January, 2012 and continuing on the fifth day of each month thereafter during
the term of the Revolving Loan.
 
(2)           If at any time the unpaid principal balance on the Revolving Note
shall exceed (X) from the date hereof through and including June 30, 2012, the
Maximum Revolving Loan Amount and (Y) from and after July 1, 2012, the lesser of
the Borrowing Base Availability or the Maximum Revolving Loan Amount, Borrower
shall pay to Bank, upon oral or written demand by Bank, an amount sufficient to
reduce the unpaid principal balance of the Revolving Note to comply with (X) or
(Y), as applicable.
 
(3)           Payments of the unpaid principal shall be made from Borrower's
Operating Account as provided in Section 1.01(D)(1).
 
(4)           Borrower shall pay all remaining unpaid principal, all accrued and
unpaid interest, and all other unpaid fees and charges due under the Loan
Documents in connection with the Revolving Loan on or before the Revolving Loan
Maturity Date.
 
Bank shall be authorized to withdraw funds from Borrower's Operating Account to
make any of the payments referred to above, but the failure or refusal of Bank
to do so shall not excuse or extend the due date for any such payment.
 
(G)           Use and Application of Revolving Loan Proceeds.  The entire
proceeds of the Revolving Loan shall be used to provide operating funds for
Borrower.
 
1.01A.                      Term Loan 4.  Bank agrees, on the terms and
conditions hereinafter set forth, to loan to Borrower the principal amount of
Seven Million Five Hundred thousand and 00/100 Dollars ($7,500,000) ("Term Loan
4").
 
(A)           Term Loan 4 Note.  Term Loan 4 shall be evidenced by a promissory
note dated as of December 9, 2011 (the "Term Loan 4 Note") payable to the order
of Bank in the original principal amount of up to $7,500,000.
 
(B)           Term.  The maturity date of the Term Loan 4 Note is December 7,
2012 (the "Term Loan 4 Maturity Date").
 
(C)           Advance of Funds.  Borrower and Bank acknowledge that Term Loan 4
is part of a restructuring of funds previously advanced under the Revolving
Loan.  Accordingly, Bank will not advance new funds under the Term Loan 4 Note.
 
(D)           Interest.  Borrower shall pay interest on the principal amount of
the Term Loan 4 Note at the rate of 6% per annum (the "Term Loan Interest
Rate").
 
(E)           Repayment.  Principal and interest due under Term Loan 4 shall be
paid to Bank in lawful money of the United States of America as follows:
 
(1)           Beginning on the 5th day of January, 2012 and continuing on the
5th day of each month thereafter, Borrower shall make monthly payments of
principal and interest on Term Loan 4 based upon a twenty (20) year amortization
schedule.
 
(2)           The unpaid principal balance and all accrued and unpaid interest,
if any, shall be due and payable on the Term Loan 4 Maturity Date, unless the
same becomes due prior to such date pursuant to the provisions hereof or unless
sooner paid.
 
SECTION 2.  Amendment to Section 1.02.  Sections 1.02(B) and (D) of the
Agreement are hereby amended and restated in their entity as follows:
 
(B)           Term.  The maturity date of the Term Loan 1 Note is December 7,
2012 (the "Term Loan 1 Maturity Date").
 
(D)           Interest.  Borrower shall pay interest on the principal amount of
the Term Loan 1 Note at the Term Loan Interest Rate.
 
SECTION 3.  Amendment to Section 1.03.  Sections 1.03(B) and (D) of the
Agreement are hereby amended and restated in their entity as follows:
 
(B)           Term.  The maturity date of the Term Loan 2 Note is December 7,
2012 (the "Term Loan 2 Maturity Date").
 
(D)           Interest.  Borrower shall pay interest on the principal amount of
the Term Loan 2 Note at the Term Loan Interest Rate.
 
SECTION 4.  Amendment to Article I.  Article I of the Agreement are hereby
amended by adding Section 1.12 as follows:
 
1.12           Letter of Credit Agreement.
 
(A)           Funding of Drawings.  Upon receipt from the LC Beneficiary of any
demand for payment or other drawing under the Letter of Credit, Bank will
promptly notify Borrower as to the amount to be paid as a result of such demand
or drawing and the payment date.
 
(B)           Reimbursements.  After receipt of the notice delivered pursuant to
Section 1.12(A), Borrower shall be irrevocably and unconditionally obligated to
reimburse Bank, and Borrower hereby agrees and promises to reimburse Bank, for
any amount paid under the Letter of Credit pursuant to any demand for payment or
drawing under the Letter of Credit, together with reimbursement for any other
amounts expended by Bank with regard to the Letter of Credit (the "Reimbursement
Obligations"), without presentment, demand, protest, or other formalities of any
kind other than the notice required by Section 1.12(A).  Such reimbursement
shall occur no later than 3:00 p.m. (Central Time) on the date of payment under
the Letter of Credit if the notice under Section 1.12(A) is received by 12:00
p.m. (Central Time) on such date or by 12:00 p.m. (Central Time) on the next
Business Day, if such notice is received after 12:00 p.m. (Central Time).  All
payments on the Reimbursement Obligations (including any interest earned
thereon) shall be made to Bank in U.S. dollars and in immediately available
funds, without set-off, deduction, or counterclaim.  In the event Borrower fails
to repay Bank on the date specified in this Section 1.12(B), interest shall
accrue on the amount of the Reimbursement Obligations at the Default Rate for
the Revolving Loan from the date of such drawing until the date repaid by
Borrower.
 
(C)           Evidence of Debt.  Bank shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of Borrower
resulting from any drawing under the Letter of Credit.  In any legal action or
proceeding in respect of this Agreement or the Letter of Credit, the entries
made in such account or accounts shall be prima facia evidence of the existence
and amounts of the obligations of Borrower therein recorded.
 
(D)           Inspection of Drafts and Accompanying Documents.  Borrower
authorizes Bank to accept, honor, or pay (as applicable) against any draft or
other document which on its face appears otherwise in order and is signed,
issued, or presented by any party or under the name of any party (a) purporting
to act with authority (actual or apparent) on behalf of the LC Beneficiary; (b)
purporting to claim through such LC Beneficiary; or (c) posing as such LC
Beneficiary.  Borrower agrees to reimburse Bank any and all amounts which Bank
pays under the Letter of Credit notwithstanding any legal or factual
insufficiency or infirmity in such party's conduct or documents under clauses
(a), (b) or (c) in this paragraph.
 
(E)           Reimbursement Obligations Absolute.  The Reimbursement Obligations
of Borrower under this Agreement shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of the
Loan Documents under all circumstances whatsoever and Borrower hereby waives any
defense to the payment of the Reimbursement Obligations based on any
circumstance whatsoever, including, without limitation, the following
circumstances:  (i) any lack of validity or enforceability of the Letter of
Credit or any Loan Document; (ii) any amendment or waiver of or any consent to
departure from any Loan Document; (iii) the existence of any claim, set-off,
counterclaim, defense, or other rights which Borrower or any other person may
have at any time against the LC Beneficiary, Bank, or any other person, whether
in connection with any Loan Document or any unrelated transaction; (iv) any
statement, draft, or other documentation presented under the Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever; (v)
payment by Bank under the Letter of Credit against presentation of a draft or
other document that does not comply with the terms of the Letter of Credit; or
(vi) any other circumstance whatsoever, whether or not similar to any of the
foregoing; provided that Reimbursement Obligations with respect to the Letter of
Credit may be subject to avoidance by Borrower if Borrower proves in a final
non-appealable judgment that it was damaged and that such damage arose directly
from Bank's willful misconduct in determining whether the documentation
presented under the Letter of Credit complied with the terms thereof.
 
(F)           Responsibility and Liabilities.  Borrower assumes all risks of the
acts or omissions of the LC Beneficiary with respect to its use of the Letter of
Credit.  Neither Bank nor any of its officers or directors shall have any
responsibility or liability to Borrower or any other person for:  (a) the
failure of any draft to bear any reference or adequate reference to the Letter
of Credit, or the failure of any documents to accompany any draft at
negotiation, or the failure of any person to surrender or to take up the Letter
of Credit or to send documents apart from drafts as required by the terms of the
Letter of Credit, or the failure of any person to note the amount of any
instrument on the Letter of Credit, each of which requirements, if contained in
the Letter of Credit itself, it is agreed may be waived by Bank; (b) errors,
omissions, interruptions, or delays in transmission or delivery of any messages;
(c) the validity, sufficiency, or genuineness of any draft or other document, or
any endorsement(s) thereon, even if any such draft, document or endorsement
should in fact prove to be in any and all respects invalid, insufficient,
fraudulent, or forged or any statement therein is untrue or inaccurate in any
respect; (d) the payment by Bank to the LC Beneficiary against presentation of
any draft or other document that does not comply with the terms of the Letter of
Credit; (e) any breach of any agreement between Borrower and the LC Beneficiary
of the Letter of Credit or any other party, even if Bank has received notice of
same; (f) any act or omission by Bank in connection with the Letter of Credit or
related drafts and documents if done in good faith; (g) any omissions,
interruptions, errors, mis-deliveries or delays in the transmission or delivery
of any documents, message or communication by mail, telegram or other media in
connection with the Letter of Credit; (f) any act, error, default, omission or
failure in business of the LC Beneficiary, any correspondent or any other party,
or any other act or omission beyond Bank's control; (h) any acceptance or
payment of overdrafts or irregular drafts or extensions of time limits or other
changes or variations in, the Letter of Credit if assented to, orally or in
writing, by Borrower; Borrower shall be conclusively deemed to have waived any
right to object to such variation unless within three days of receipt of such
irregular drafts or documents or notice of such variation, Borrower files
written notice with Bank; (i) any delay by any party in giving, or failing to
give notice of any default under any agreement involving Bank; (j) failure by
Bank to perfect any interest in or exercise any right with respect to the
collateral securing this Agreement or any other security, endorsement, or
guarantee it may have for payment of Borrower's obligations; (k) any amendments
to which Borrower has assented; and (l) any other circumstance whatsoever in
making or failing to make any payment under the Letter of Credit.
 
(G)           Limited Liability.  Bank shall not be responsible to Borrower for,
and Bank's right to reimbursement, indemnification, and other payments hereunder
shall not be impaired by any act or omission for which an issuer of a letter of
credit is relieved of responsibility under the "Uniform Customs and Practices
for Documentary Credits, ICC Publication No. 600", as most recently published by
the International Chamber of Commerce or other applicable law.  In addition,
Borrower acknowledges that it has reviewed and agreed to the proposed language
of the Letter of Credit.  Bank shall not be liable for any special, indirect, or
consequential damages suffered by Borrower, unless there is clear and convincing
evidence that such damages resulted from Bank's willful misconduct.
 
(H)           Indemnity.  Borrower agrees to defend and indemnify Bank (and
Bank's directors, officers, employees, attorneys, and agents), on demand and to
the fullest extent permitted by law, against each and every claim and liability
(and the reasonable costs and legal fees relating thereto) which may arise under
or in connection with Section 1.12 of this Agreement or the Letter of Credit,
including, without limitation, actions commenced by the LC Beneficiary of the
Letter of Credit for wrongful dishonor and actions commenced by Borrower to
enjoin honor or attach the proceeds of honor.
 
(I)           Applicability of ICC Publication No. 600.  The rules of the
"Uniform Customs and Practices for Documentary Credits, ICC Publication No. 600"
published by the International Chamber of Commerce (such later version thereof
as may be in effect at the time of issuance) shall apply to the Letter of
Credit.
 
SECTION 5.  Amendment to Section 4.01.  Section 4.01 is hereby amended by
amending and restating Sections 4.01(C), (D), (E), (G), (H), (I) and (J) in
their entirety, and by adding Section 4.01(T), all as follows:
 
(C) Inspection Rights.  At any reasonable time and from time to time during
regular business hours of Borrower, permit the Bank, or any officers, employees,
agents or representatives thereof, to examine and make copies of, or abstracts
from, the records and books of account of Borrower, including without
limitation, reviewing invoices for operating expenses, bank records and other
documentation for the Hotels to verify that Borrower has paid all Hotel
operating expenses, and to visit the Hotels, at the cost and expense of the
Borrower.
 
(D)           Reporting Requirements.  Furnish to Bank:
 
(1)           as soon as reasonably possible after the filing thereof and no
later than forty-five (45) days after the end of each fiscal quarter, each Form
10-Q filed by Borrower with the SEC and an operating statement for each Hotel
for the applicable quarter;
 
(2)           as soon as reasonably possible after the receipt thereof and no
later than one hundred twenty (120) days after the end of each fiscal year, the
audited annual consolidated financial statements of the Supertel Entities for
such fiscal year, including balance sheets and statements of income and retained
earnings for such fiscal year, prepared by an independent certified public
accountant reasonably acceptable to Bank and an operating statement for each
Hotel for the applicable year;
 
(3)           not later than forty-five (45) days after submission to the
Internal Revenue Service, a full and complete copy of Borrower's federal income
tax return for each tax year for Borrower;
 
(4)           promptly after the filing or receipt thereof, copies of all
documents reflecting any material claims or litigation affecting the Supertel
Entities or any of the Hotels which, either alone or in the aggregate, would
reasonably be expected to have a material adverse effect on Borrower, its
operations or any of the Hotels;
 
(5)           promptly, upon the occurrence of an Event of Default or an event
that but for the passage of time or the giving of notice or both would
constitute an Event of Default, notice of such Event of Default or event;
 
(6)           as soon as possible and in any event within forty-five (45) days
after the end of each fiscal quarter of Borrower, the capital expenditures
report referred to in Section 4.01(F);
 
(7)           as soon as possible and in any event within ten (10) days after
the end of each month, a compliance certificate in the form of Exhibit "B"
attached hereto;
 
(8)           as soon as available and in any event within thirty (30) days
after the end of each month, (i) a consolidated balance sheets of the Supertel
Entities as of the end of such month and statements of income and cash flows of
the Supertel Entities for the period commencing at the end of the previous
fiscal year and ending with the end of such month, prepared by Borrower and
certified by an authorized officer of Borrower, and (ii) a monthly budget
forecasting revenues, expenditures, and cash flow for the Supertel Entities for
the following month;
 
(9)           By December 15, 2011, the Supertel Entities combined budget and
cash flow projections for 2012, and by January 15, 2012, a final copy of such
budget; and
 
(10)           such other information respecting the condition or operations,
financial or otherwise, of the Supertel Entities as Bank may from time to time
reasonably request.
 
All financial reports to be delivered to Bank shall be prepared in accordance
with generally accepted accounting principles which are consistently applied.
 
(E)           Deposit Relationship.  Borrower shall at all times maintain a
deposit account with Bank to be used for its business operations during the term
of the Loans (the "Operating Account").  Borrower shall at all times maintain a
separate deposit account with Bank to be used solely for the operations of the
Hotels (the "Hotel Operating Account").  The funds deposited into local bank
accounts for each Hotel shall be swept into the Hotel Operating Account at Bank
a minimum of two (2) times per week; provided, however, that such local bank
accounts shall maintain funds sufficient to satisfy minimum deposit requirements
not in excess of $1,000 per account and provided, further, that funds deposited
into the local bank for the Bossier City Hotel shall not be swept into the Hotel
Operating Account until the Elkhorn Loan has been paid in full and Bank has a
first priority lien on the Bossier City Hotel.  On a daily basis, Bank will
sweep the funds from the Hotel Operating Account into the Operating
Account.  Upon the occurrence and during the continuance of an Event of Default,
Bank is authorized to (i) immediately sweep the funds located in local bank
accounts for each Hotel into the Hotel Operating Account and (ii) immediately
cease sweeping funds from the Hotel Operating Account into the Operating
Account; provided, however, that Bank may not sweep the funds deposited into the
local bank for the Bossier City Hotel into the Hotel Operating Account until the
Elkhorn Loan has been paid in full and Bank has a first priority lien on the
Bossier City Hotel.
 
(G)           Loan Debt Service Coverage Ratio.  Borrower shall, at all times,
maintain a "Debt Service Coverage Ratio" (Adjusted Net Operating Income divided
by Imputed Debt Service) of at least (i) 0.9 to 1.00 for the period through and
including June 29, 2012, (ii) 1.05 to 1.00 for the period from June 30, 2012
through and including December 30, 2012, and (iii) 1.20 to 1.00 for the period
from and after December 31, 2012, which shall be tested quarterly.  "Adjusted
Net Operating Income" is defined as the remainder of net operating income of
Borrower, for the preceding twelve (12) month period, after reducing net
operating income by (a) an amount equal to four percent (4%) of gross room
revenues from the Hotels for furniture, fixtures and equipment reserve and (b)
an amount equal to four percent (4%) of gross room revenues from the Hotels for
management fees and expenses.  "Imputed Debt Service" is defined as (a) the
annual principal and interest payments required for the preceding twelve (12)
month period for Term Loan 1 and Term Loan 2, and (b) the annual principal and
interest payments required to fully amortize the principal amount of Term Loan 4
outstanding as of the date of determination, based on a twenty (20) year
amortization using the then current Term Loan Interest Rate, and (c) the annual
principal and interest payments required to fully amortize the total maximum
amount that can be advanced to Borrower under the Revolving Loan, regardless of
the amount of the Revolving Loan that has been advanced to Borrower, based on a
twenty (20) year amortization using the then current Revolving Loan Interest
Rate.  From and after July 1, 2012, if the Debt Service Coverage Ratio falls
below the applicable requirement set forth in this paragraph, the Borrowing Base
shall be decreased so that the Debt Service Coverage Ratio meets the applicable
ratio set forth in this paragraph, and any principal advanced in excess of the
Borrowing Base amount will be immediately due and payable.  Borrower may request
approval from Bank, which Bank may approve or disapprove at its discretion, to
pledge additional real estate as Collateral for the Loans to maintain compliance
with the covenants and conditions of the Loan Documents or to cure any
non-compliance with any of the affirmative covenants in this Agreement.  The
request for approval to add additional Collateral shall not be deemed to affect
in any manner Bank's rights under this Agreement or the other Loan Documents for
the failure of Borrower to comply with the requirements of this Agreement.  With
respect to each parcel that will be substituted as Collateral for the Loans, the
requirements of Section 2.03 of this Agreement must be met to Bank's
satisfaction as to such parcel prior to such parcel being added as Collateral.
 
(H)           Consolidated Debt Service Coverage Ratio.  Borrower shall, at all
times, maintain a "Consolidated Debt Service Coverage Ratio" (Adjusted Net
Operating Income divided by Imputed Consolidated Debt Service) of at least (i)
0.9 to 1.00 for the period through and including June 29, 2012 and (ii) 1.05 to
1.00 from and after June 30, 2012, which shall be tested quarterly.  Adjusted
Net Operating Income shall be determined as provided in Section
4.01(G).  "Imputed Consolidated Debt Service" shall be defined as the total of:
(a) the Imputed Debt Service (determined as provided in Section 4.01(G)), (b)
the annual principal and interest payments on all other non-revolving loan
obligations of Borrower, and (c) the annual principal and interest payments
required to fully amortize the maximum amount that can be advanced to Borrower
under all of the other revolving or multiple advance loan obligations of
Borrower at then current interest rates, regardless of the amounts of such
revolving or multiple advance loan obligations that have actually been advanced
to Borrower, calculated in the same manner as the Imputed Debt Service.  As used
in this Section 4.01(H), the term "Borrower" shall include all entities included
in Borrower's consolidated financial statements.
 
(I)           Loan to Value Ratio.  Borrower shall, at all times from and after
July 1, 2012, maintain a "Loan to Value Ratio"  (unpaid principal balance of the
Revolving Loan, Term Loan 1, Term Loan 2 and Term Loan 4 divided by value of
Hotels) of no greater than 70%, which shall be tested annually on December 31st
of each year commencing on December 31, 2012.  The value of all of the
Borrower's Hotels shall be equal to the greater of (X) the sum of the Adjusted
Net Operating Income (as defined in Section 4.01(G)) for the trailing one (1)
year period from all of the Borrower's Hotels owned during the entire one (1)
year period capitalized at ten percent (10%) plus the lesser of (a) the
acquisition cost or (b) the appraised value (based on appraisals that are less
than two (2) years old) of any of the Borrower's Hotels acquired within the
preceding twelve (12) months or (Y) the gross room revenues from all of the
Borrower's Hotels owned during the entire one (1) year period multiplied by
2.75, plus the lesser of (a) the acquisition cost or (b) the appraised value
(based on appraisals that are less than two (2) years old) of any of the
Borrower's Hotels acquired within the preceding twelve (12) months.
 
(J)           Consolidated Loan to Value Ratio. Borrower shall, at all times
from and after July 1, 2012, maintain a "Consolidated Loan to Value Ratio"
(principal balance of all loan obligations of Borrower divided by the value of
all of Borrower's owned real estate) of no greater than 70%, which shall be
tested annually on December 31st of each year commencing on December 31,
2012.   For purposes of calculating the Consolidated Loan to Value Ratio, the
unpaid balance of all loan obligations of Borrower (including the Loans) shall
be utilized.  The value of all of the Borrower's owned real estate assets shall
be equal to the greater of (X) the sum of the Adjusted Net Operating Income (as
defined in Section 4.01(G)) for the trailing one (1) year period from all of the
Borrower's real estate assets owned during the entire one (1) year period
capitalized at ten percent (10%) plus the lesser of (a) the acquisition cost or
(b) the appraised value (based on appraisals that are less than two (2) years
old) of any of the Borrower's real estate assets acquired within the preceding
twelve (12) months or (Y) the gross room revenues from all of the Borrower's
real estate assets owned during the entire one (1) year period multiplied by
2.75, plus the lesser of (a) the acquisition cost or (b) the appraised value
(based on appraisals that are less than two (2) years old) of any of the
Borrower's real estate assets acquired within the preceding twelve (12)
months.  As used in this Section 4.01(J), the term "Borrower" shall include all
entities included in Borrower's consolidated financial statements.
 
(T)           Consolidated Leverage Ratio.  Borrower shall, at all times,
maintain, a ratio of total liabilities to Tangible Net Worth of not greater than
4.25 to 1.00, which shall be tested quarterly commencing with December 31, 2011
and each calendar quarter thereafter.  For purposes of this covenant, "Tangible
Net Worth" means the excess of total assets over total liabilities, total assets
and total liabilities each to be determined in accordance with generally
acceptable accounting principles consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(D),
excluding, however, from the determination of total assets:  (i) goodwill,
organizational expenses, research and development expenses, trademarks, trade
names, copyrights, patents, patent applications, licenses and rights in any
thereof, and other similar intangibles, (ii) treasury stock, (iii)  cash held in
a sinking or other analogous fund established for the purpose of redemption,
retirement or prepayment of capital stock or Indebtedness, (iv) any write-up in
the book value of any asset resulting from a revaluation thereof subsequent to
the Closing Date, and (v) any items not included in clauses (i) through (iii)
above which are treated as intangibles in conformity with general accepted
accounting principles.
 
SECTION 6.  Amendment to Defined Terms.  From and after the date of this Fourth
Amendment references in the Credit Agreement to:
 
 
(a)
"Loans" shall mean the Revolving Loan, Term Loan 1, Term Loan 2, and Term Loan
4;

 
 
(b)
"Notes" shall mean the Revolving Note, Term Loan 1 Note, Term Loan 2 Note and
Term Loan 4 Note, together with any amendments thereto or refinancings thereof;
and

 
 
(c)
"Applicable Interest Rate" shall mean the Revolving Loan Interest Rate or the
Term Loan Interest Rate, as applicable.

 
SECTION 7.   Bossier City, Louisiana Hotel.  Borrower represents to Bank that it
has obtained a loan from Elkhorn Valley Bank in the amount of at least
$3,000,000, but no more than $5,000,000 (the "Elkhorn Loan"), and that it will
use the proceeds of the Elkhorn Loan solely for operating expenses, and not to
acquire any new hotels.  The Elkhorn Loan will be secured by the applicable
Hotel Owner's real estate and improvements operated as a Days Inn in Bossier
City, Louisiana (the "Bossier City Hotel").  In connection with this Fourth
Amendment, Borrower shall execute and deliver to Bank a mortgage and any
additional security documents required by Bank to create a second priority lien
on the Bossier City Hotel and second priority security interest in any personal
property located at or used exclusively in connection with the Bossier City
Hotel.  Borrower covenants and agrees that upon repayment in full of the Elkhorn
Loan, it will obtain a release of Elkhorn Valley Bank's mortgage on the Bossier
City Hotel and a termination of any security interest that Elkhorn Valley Bank
has in any personal property located at or used exclusively in connection with
the Bossier City Hotel, and that upon obtaining such release and termination,
Bank will have a first priority lien and perfected security interest on the
Bossier City Hotel and all personal property located at or used exclusively in
connection with the Bossier City Hotel.  In the event Borrower does not receive
the Investor Contribution (defined below), Borrower will use commercially
reasonable efforts to sell the Bossier City Hotel to pay off the Elkhorn Loan.
 
SECTION 8.  Investor Contribution.  Bank acknowledges that Borrower expects to
receive a capital investment in the amount of $20,000,000 less fees, costs,
expenses and other amounts required to be paid pursuant to the Investor Purchase
Agreement (as defined below) and to the investment bankers representing Borrower
(the "Investor Contribution") upon the closing of the transactions contemplated
by the Purchase Agreement dated as of October 27, 2011 by and among Real Estate
Strategies, L.P. ("Investor"), Borrower, and SLP (the "Investor Purchase
Agreement").  Upon receipt of the Investor Contribution, Borrower shall apply
the proceeds of the Investor Contribution as follows:
 
 
(a)
first, to repay the outstanding principal and any accrued and unpaid interest on
the Elkhorn Loan; and

 
 
(b)
second, to repay the outstanding principal amount of the Revolving Loan in full;
provided, however, Bank acknowledges that any such repayment shall not operate
to terminate, or modify the terms of, the Revolving Loan and that Borrower shall
thereafter be entitled to reborrow under the Revolving Loan in accordance with
the terms of the Agreement including, but not limited to, reborrowings to
finance acquisitions.

 
In the event (i) the transactions contemplated by the Investor Purchase
Agreement close prior to December 7, 2012,  including Borrower's receipt of the
Investor Contribution and (ii) as of the date Borrower receives the Investor
Contribution there is no Event of Default or event which, with the passage of
time or giving of notice or both, would constitute an Event of Default, then
Bank will, promptly following Borrower's receipt of the Investor Contribution,
extend the maturity date of the Revolving Loan, Term Loan 1, Term Loan 2, and
Term Loan 4 to June 30, 2013 and the parties will execute an amendment to this
Agreement to reflect such extension.
 
SECTION 9.  Hotel Release Price.  Notwithstanding any provision contained in the
Credit Agreement to the contrary, in the event (i) a Hotel Owner enters into a
purchase agreement to sell a Hotel to an unrelated third party and the closing
on such sale occurs on or prior to December 31, 2012  and (ii) at the time of
closing such sale there is no Event of Default or event which, with the passage
of time or giving of notice or both, would be an Event of Default, then Bank
will release its lien on such Hotel upon receipt of the release price for such
Hotel as set forth on Exhibit "C" attached hereto; provided, however, that:
 
 
(a)
if the Hotel Owners collectively close on the sale of more than five (5) Hotels
to unrelated third parties on or before December 31, 2012, then Bank will
release its lien on any subsequent Hotel sold upon receipt of the net sale
proceeds (defined as the gross sales price, less reasonable and customary
closing costs and sales commission); and

 
 
(b)
If a Hotel Owner closes on the sale of a Hotel to an unrelated third party on or
after January 1, 2013, then Bank will release its lien on such Hotel upon
receipt of the net sale proceeds (defined as the gross sales price, less
reasonably and customary closing costs and sales commission).

 
SECTION 10.  Fees.  Borrower agrees to pay to Bank a restructuring fee in the
amount of $100,000 in four (4) installments of $25,000 each on December 1, 2011,
March 1, 2012, June 1, 2012 and September 1, 2012.
 
SECTION 11.   Effectiveness.  The effectiveness of this Fourth Amendment is
subject to the condition precedent that Bank shall have received the following:
 
 
(a)
evidence satisfactory to Bank, in its sole discretion, that Borrower has
obtained the Elkhorn Loan;

 
 
(b)
evidence satisfactory to Bank, in its sole discretion, that Fredericksburg North
Investors, LLC has purchased Wells Fargo Bank's interest in and to the Amended
and Restated Master Promissory Note in the original principal amount of
$9,500,000 dated as of March 20, 2009 from SLP to and in favor of Wells Fargo
Bank (the "Wells Fargo Note") and all mortgages, deeds of trust, security
agreements and other instruments executed in connection with the Wells Fargo
Note;

 
 
(c)
a mortgage duly executed by the applicable Hotel Owner to create a second
priority lien on the Bossier City Hotel;

 
 
(d)
an amendment to the Security Agreements duly executed by Borrower, TRS Leasing
and the applicable Hotel Owner to grant to Bank a security interest in the
personal property located at or used exclusively in connection with the Bossier
City hotel and a security interest in the Hotel Operating Account;

 
 
(e)
Such documents, duly executed by one or more of the appropriate Supertel
Entities, as are necessary to establish the Hotel Operating Account, the sweep
authorization from the local bank accounts for each Hotel and the advances to,
and repayments from, the Hotel Operating Account;

 
 
(f)
an ALTA lender's policy of title insurance for the Bossier City Hotel, in a form
and substance reasonably satisfactory to Bank, including Bank being named as the
insured, insuring the liens of Bank's mortgage as being a second lien on the
Bossier City Hotel, subject only to the lien of (i) Elkhorn Valley Bank securing
the maximum amount of $5,000,000 and (ii) any unpaid current real estate taxes;

 
 
(g)
a duly executed assignment of Borrower's current Hotel management agreements and
a duly executed three party agreement among the Hotel Owners, Bank and the
management company under each management agreement for a Hotel, all in a form an
substance satisfactory to Bank in its reasonable discretion;

 
 
(h)
counterparts of this Fourth Amendment duly executed by Borrower and Bank; and

 
 
(i)
a modification fee in the amount of $10,000.

 
SECTION 12.  Representations and Warranties of Borrower.  Borrower represents
and warrants as follows:
 
 
(a)
Borrower is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation.

 
 
(b)
The execution, delivery and performance by Borrower of this Fourth Amendment and
performance by Borrower of the Agreement, as amended hereby, are within
Borrower's powers, have been duly authorized by all necessary company action and
do not contravene (i) Borrower's articles of incorporation, or (ii) any law or
any contractual restriction binding on or affecting Borrower, or result in, or
require, the creation of any lien, security interest or other charge or
encumbrance upon or with respect to Borrower's properties, except as
contemplated by the Agreement, as amended hereby.

 
 
(c)
No authorization, approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution,
delivery and performance by Borrower of this Fourth Amendment or the Agreement,
as amended hereby.

 
 
(d)
This Fourth Amendment and the Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency or other similar laws affecting creditor's rights in general or
general principles of equity.

 
 
(e)
There is no pending or threatened action or proceeding affecting Borrower before
any court, governmental agency or arbitrator, which may materially adversely
affect the financial condition or operations of Borrower.

 
 
(f)
No Event of Default listed in Section 5.01 of the Agreement has occurred and is
continuing.

 
SECTION 13.   Reference to and Effect on the Agreement.
 
 
(a)
On and after the date hereof, each reference in the Agreement to "this
Agreement", "hereunder" "hereof", "herein" or words of like import shall mean
and be a reference to the Agreement as amended hereby.

 
 
(b)
Except as specifically amended above, the Agreement shall remain in full force
and effect and is hereby ratified and confirmed.

 
 
(c)
The execution, delivery and effectiveness of this Fourth Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under the Agreement, nor constitute a waiver of any provision of
the Agreement.

 
SECTION 14.  Execution in Counterparts.  This Fourth Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.
 
SECTION 15.  Governing Law.  This Fourth Amendment shall be governed by, and
construed in accordance with, the laws of the State of Nebraska, without regard
to its principles of conflict laws.
 
SECTION 16.  Costs and Expenses.  Borrower agrees to pay on demand all costs and
expenses in connection with the preparation, execution, delivery and
administration of this Fourth Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for Bank.
 


[Signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Fourth Amendment
effective as of the first date written above.
 

 
BORROWER:
     
SUPERTEL HOSPITALITY, INC., a Virginia corporation
         
By:
  /s/ Corrine L. Scarpello  
Corrine L. Scarpello
 
Chief Financial Officer and Secretary
             
BANK:
     
GREAT WESTERN BANK, a South Dakota corporation
         
By:
  /s/ Michael T. Phelps  
Michael T. Phelps
 
Vice President Business Banking




 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
Form of Compliance Certificate
 
Compliance Certificate
 
This Compliance Certificate is executed and delivered pursuant to the terms of
the Amended and Restated Credit Agreement dated as of December 3, 2008 between
Great Western Bank ("Bank") and the undersigned (as amended from time to time,
the "Credit Agreement").  Capitalized terms used herein and not otherwise
defined herein have the meaning given to them in the Credit Agreement.
 
All the calculations set forth below shall be made pursuant to the terms of the
Credit Agreement.
 
The undersigned, an authorized officer of Borrower, does hereby represent,
warrant and certify to Bank that as of, and for the monthly period ended
_________________:
 
No Event of Default or event or condition that with the passage of time, the
giving of notice or both would constitute an Event of Default has occurred or
exists and is continuing or if an Event of Default or such event or condition
has occurred, exists and is continuing, I have described on the attached Exhibit
“A” the nature thereof and the steps taken or proposed to remedy such Event of
Default or other event or condition.
 
Each Supertel Entity has paid, prior to delinquency, all expenses incurred in
connection with the operation of each Hotel, including without limitation,
employee wages and benefits, utilities, vendors, suppliers, taxes and insurance
premiums.
 
IN WITNESS WHEREOF, the undersigned has executed this certificate effective this
______ day of ________________.
 





     
By:
   
Name:
 
Its:


 
 

--------------------------------------------------------------------------------

 

Exhibit C
Hotel Release Price

[exhibitc.jpg]